DETAILED ACTION
Papers filed on 01/28/22 have been entered.  Claims 1-20 are present for examination. The Information Disclosure Statement has been considered on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,910,396 issued to Kim et al., hereinafter as “Kim”.
Regarding claim 18, Kim teaches a non-volatile memory device (NAND flash is a non-volatile memory device; col. 15, lines 3-17), comprising: a plurality of memory blocks (BLKs in fig. 3); and at least one dummy block (DBLK in fig. 3; col. 4, lines 1-4) configured to form a pool capacitor (col. 3, lines 21-27), wherein the at least one dummy block comprises a conductor region (ELa in fig. 5B), and an alternating dummy layer stack (ST2 in fig. 5B) on the conductor region, and wherein the alternating dummy layer stack (fig. 5B) comprises multiple conductive layers (electrode layers Els) and multiple dielectric layers (insulating layer ILs) alternately laminated on one another.  
Regarding claim 19, Kim teaches the non-volatile memory device according to claim 18, wherein the pool capacitor is for suppressing power noise (col. 4, lines 63-67).  
Regarding claim 20, Kim teaches the non-volatile memory device according to claim 18, no through hole is disposed in the alternating dummy layer stack to penetrate through the multiple conductive layers and multiple dielectric layers (fig. 4 shows no through hole in the dummy layer stack).  
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a non-volatile memory device, comprising: a substrate; a plurality of memory blocks grouped into pages, each comprising an alternating layer stack on the substrate, a plurality of channel holes in the alternating layer stack, and strings of memory cells disposed along the plurality of channel holes; and at least one dummy block adjacent to the plurality of memory blocks, each comprising an alternating dummy layer stack having multiple conductive layers and multiple dielectric layers alternately laminated on one another on the substrate, the at least one dummy block is disposed at an outskirt of each of the pages of the plurality of memory blocks.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/17/22

/SON L MAI/Primary Examiner, Art Unit 2827